 

Exhibit 10.5



 

PROMISSORY NOTE

 

Principal
$5,000,000.00 Loan Date
07-12-2019 Maturity
05-15-2027 Loan No
40906 Call / Coll Account
600714 Officer
7001 Initials
CJ

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: Bisco Industries, Inc.
1500 North Lakeview Loop
Anaheim, CA 92807   Lender: Citizens Business Bank
Plaza Business Financial Center
77 Plaza Square
Orange, CA 92866

 







     



  

Principal Amount: $5,000,000.00 Date of Note: July 12, 2019

 

PROMISE TO PAY. Bisco Industries, Inc. ("Borrower") promises to pay to Citizens
Business Bank ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Five Million & 00/100 Dollars ($5,000,000.00),
together with interest on the unpaid principal balance from July 12, 2019, until
paid in full.

 

PAYMENT. Subject to any payment changes resulting from changes in any Index for
this loan, Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: 12 monthly consecutive interest payments,
beginning August 15, 2019, with interest calculated on the unpaid principal
balances using an interest rate based on the Index described below (currently
5.500%), plus a margin of -0.500%, resulting in an initial interest rate of
5.000% ("Payment Stream 1"); 81 monthly consecutive principal and interest
payments of $28,269.06 each, beginning August 15, 2020, with interest calculated
on the unpaid principal balances using an interest rate of 4.600% ("Payment
Stream 2"); and one principal and interest payment of $4,177,703.71 on May 15,
2027, with interest calculated on the unpaid principal balances using an
interest rate of 4.600% ("Payment Stream 3"). This estimated final payment is
based on the assumption that all payments will be made exactly as scheduled; the
actual final payment will be for all principal and accrued interest not yet
paid, together with any other unpaid amounts under this Note. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. This Note shall be subject to more than one interest
rate, as described herein. The current rate for any Index for this loan is not
necessarily the lowest rate charged by Lender on its loans. If any Index for
this loan becomes unavailable during the term of a particular payment stream,
Lender may designate a substitute index after notifying Borrower. Lender will
tell Borrower the current rate for any Index for this loan upon Borrower's
request. Borrower understands that Lender may make loans based on other rates as
well. Notwithstanding any other provision of this Note, after the first payment
stream, the interest rate for each subsequent payment stream will be effective
as of the due date of the last payment in the just-ending payment stream.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law. Whenever increases occur in the
interest rate, Lender, at its option, may do one or more of the following: (A)
increase Borrower's payments to ensure Borrower's loan will pay off by its
original final maturity date, (B) increase Borrower's payments to cover accruing
interest, (C) increase the number of Borrower's payments, and (D) continue
Borrower's payments at the same amount and increase Borrower's final payment.

 

Payment Stream 1. The interest rate on this payment stream is subject to change
from time to time based on changes in an index which is the Citizens Business
Bank Prime Rate of Interest. This Index is determined by Citizens Business Bank
from time to time as a means of pricing credit extensions to some customers and
is neither tied to any external rate of interest or index nor necessarily the
lowest rate of interest charged by Citizens Business Bank at any given time for
any particular class of customers or credit extensions (the "Index"). The
interest rate change will not occur more often than each day. The Index
currently is 5.500% per annum. The interest rate or rates to be applied to the
unpaid principal balance during this payment stream will be the rate or rates
set forth herein in the "Payment" section.

 

Payment Streams 2-3. The interest rate on these payment streams is 4.600%.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rates stated in this
Note.

 

DISCOUNTED RATE. Borrower shall receive an interest rate discount of one-quarter
of one percent (0.250%) off the effective rate of the loan so long as Borrower
opens and/or maintains a Demand Deposit Account with Lender and has the loan
payments automatically debited from the designated checking account each month.
In the event Borrower fails to maintain the Demand Deposit Account and automatic
payments the effective rate of the loan shall immediately increase by
one-quarter of one percent (0.250%). (Borrower's initials:      GC     )

 

PREPAYMENT FEE. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Upon prepayment of this Note, Lender is entitled
to the following prepayment fee: Borrower shall have the right, at its option,
to prepay this Note in whole or in part from time to time within any given 12
month period determined by the annual anniversary date of the Note (Prepayment
Period). Borrower may prepay up to 20% of the outstanding principal balance as
of the first day of the Prepayment Period, in addition to the normally scheduled
principal payments, without incurring a prepayment fee. Said prepayment
privilege is non-cumulative. Borrower shall have the right to prepay principal
in part, in excess of the agreed upon prepayments, upon payment to Lender of a
prepayment fee assessed as follows:

 

If the prepayment occurs on or before the first Prepayment Period, the
prepayment fee will equal five percent (5%) of the principal amount prepaid.

 

If the prepayment occurs between the first and second Prepayment Period, the
prepayment fee will equal four percent (4%) of the principal amount prepaid.

 

If the prepayment occurs between the second and third Prepayment Period, the
prepayment fee will equal three percent (3%) of the principal amount prepaid.

 

 

 

PROMISSORY NOTE

 Loan No: 40906

(Continued)

Page 2   

 

If the prepayment occurs between the third and fourth Prepayment Period, the
prepayment fee will equal two percent (2%) of the principal amount prepaid.

 

If the prepayment occurs between the fourth and fifth Prepayment Period, the
prepayment fee will equal two percent (2%) of the principal amount prepaid.

 

If the prepayment occurs between the fifth and sixth Prepayment Period, the
prepayment fee will equal one percent (1%) of the principal amount prepaid.

 

If the prepayment occurs between the sixth and seventh Prepayment Period, the
prepayment fee will equal one percent (1%) of the principal amount prepaid.

 

Should this loan be prepaid from proceeds of a refinance by Lender or another
lender or the sale of the collateral securing the loan, the prepayment fee will
be calculated on the full amount being prepaid, without the deduction of 20% of
the outstanding principal balance as of the annual anniversary date of the Note.

 

This prepayment fee must be paid whether the prepayments are made voluntarily or
because of a default under the Default Section of this Note and the entire
principal amount of this Note and all accrued interest and charges have been
declared to be immediately due and payable.

 

The prepayment fee will not apply on any prepayments made during the period 60
days prior to a rate reset date or the period 60 days prior to the maturity date
of the loan.

 

Each prepayment will be applied first, to the interest then due; next to any
late charges then due; and any remainder to the principal balance. If a partial
prepayment is made, it will be credited to the outstanding principal balance and
regular installment payments will continue to be payable until the loan is paid
in full.

 

Should this Note or the related Loan be modified or changed by Lender, where
such modification or change in terms includes, without limitation, any reduction
in the applicable rate of interest on the Loan, then as consideration for
Lender's agreement to any such modification or change, Borrower shall pay Lender
a modification fee, equal to six months' interest on the full amount of the Loan
then outstanding, without any allowance or deduction for any prepayments of
principal that would otherwise then be permitted.

 

Without limiting any of the provisions of this Note with respect to any
prepayment or modification, Lender shall not be obligated to accept any
prepayment of the principal balance of, or modification with respect to, this
Note, unless such prepayment or modification is in full compliance with all of
the terms and conditions set forth in this Note.

 

(Borrower's Initials:     GC    ) Except for the foregoing, Borrower may pay all
or a portion of the amount owed earlier than it is due. Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments under the payment schedule. Rather, early payments
will reduce the principal balance due and may result in Borrower's making fewer
payments. Borrower agrees not to send Lender payments marked "paid in full”,
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Citizens Business Bank, P.O. Box 4118 Ontario, CA 91761.

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall,
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin"). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. After maturity, or after this Note would have matured
had there been no default, the Default Rate Margin will continue to apply to the
final interest rate described in this Note.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Transfers, Indebtedness and Liens. Borrower, without the prior written consent
of Lender, fails to continue to own all of Borrower's assets, except for routine
transfers, use or depletion in the ordinary course of Borrower's business;
Borrower, without the prior written consent of Lender, creates or grants to any
person, except Lender, any lien, security interest, encumbrance, cloud on title,
mortgage, pledge or similar interest in any of Borrower's property, even in the
ordinary course of Borrower's business; or, Borrower, without the prior written
consent of Lender, sells, conveys, grants leases, gives, contributes, assigns,
or otherwise transfers any of Borrower's assets, except for sales of inventory
or leases of goods in the ordinary course of Borrower's business. (Initial Here
    GC    )

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, covenant or condition contained in any environmental
agreement executed in connection with any loan.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

 

 

PROMISSORY NOTE

 Loan No: 40906

(Continued)

Page 3   



 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Cure Provisions. If any default, other than a default in payment, is curable and
Borrower has not been given a notice of a breach of the same provision of this
Note within the preceding twelve (12) months, it may be cured if Borrower, after
Lender sends written notice to Borrower demanding cure of such default: (1)
cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. To the extent permitted by applicable law, Lender and Borrower
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Orange County, State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $7.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:

 

(A) a Deed of Trust dated July 12, 2019, to a trustee in favor of Lender on real
property located in Orange County, State of California. That agreement contains
the following due on sale provision: Lender may, at Lender's option, declare
immediately due and payable all sums secured by the Deed of Trust upon the sale
or transfer, without Lender's prior written consent, of all or any part of the
Real Property, or any interest in the Real Property. A "sale or transfer" means
the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. If any
Borrower is a corporation, partnership or limited liability company, transfer
also includes any restructuring of the legal entity (whether by merger, division
or otherwise) or any change in ownership of more than twenty-five percent (25%)
of the voting stock, partnership interests or limited liability company
interests, as the case may be, of such Borrower. However, this option shall not
be exercised by Lender if such exercise is prohibited by applicable law.

 

(B) an Assignment of All Rents to Lender on real property located in Orange
County, State of California.

 

(C) a Commercial Security Agreement dated July 12, 2019 made and executed
between Bisco Industries, Inc. and Lender on collateral described as: inventory,
chattel paper, accounts, equipment and general intangibles.

 

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Note or otherwise, including without limitation contract and
tort disputes, shall be arbitrated pursuant to the financial services rules of
J.A.M.S. or its successor in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any collateral securing this Note
shall constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement. This includes, without limitation, obtaining injunctive
relief or a temporary restraining order; invoking a power of sale under any deed
of trust or mortgage; obtaining a writ of attachment or imposition of a
receiver; or exercising any rights relating to personal property, including
taking or disposing of such property with or without judicial process pursuant
Article 9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any collateral securing this Note, including any claim to
rescind, reform, or otherwise modify any agreement relating to the collateral
securing this Note, shall also be arbitrated, provided however that no
arbitrator shall have the right or the power to enjoin or restrain any act of
any party. Borrower and Lender agree that in the event of an action for judicial
foreclosure pursuant to California Code of Civil Procedure Section 726, or any
similar provision in any other state, the commencement of such an action will
not constitute a waiver of the right to arbitrate and the court shall refer to
arbitration as much of such action, including counterclaims, as lawfully may be
referred to arbitration. Judgment upon any award rendered by any arbitrator may
be entered in any court having jurisdiction. Nothing in this Note shall preclude
any party from seeking equitable relief from a court of competent jurisdiction.
The statute of limitations, estoppel, waiver, laches, and similar doctrines
which would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of an action for these purposes. The
Federal Arbitration Act shall apply to the construction, interpretation, and
enforcement of this arbitration provision.

 

 

 

PROMISSORY NOTE

 Loan No: 40906

(Continued)

Page 4   



 

COUNTERPARTS. This document may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.

 

LINE OF CREDIT. This Note evidences a straight line of credit. Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances. Advances under this Note may be requested either orally or in writing
by Borrower or as provided in the paragraph. Lender may, but need not, require
that all oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. The following person or persons are
authorized, except as provided in this paragraph, to request advances and
authorize payments under the line of credit until Lender receives from Borrower,
at Lender's address shown above, written notice of revocation of such authority:
Glen F. Ceiley. Borrower may request advances through July 15, 2020 at which
time the advance period will end with no further advances to be allowed. The
principal and interest payments may change based upon the outstanding principal
and interest balance on July 15, 2020. Borrower agrees to be liable for all sums
either: (A) advanced in accordance with the instructions of an authorized person
or (B) credited to any of Borrower's accounts with Lender. The unpaid principal
balance owing on this Note at any time may be evidenced by endorsement on this
Note or by Lender's internal records, including daily computer print-outs.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Citizens Business Bank Loan Documentation/Servicing P. O. Box
4118 Ontario, CA 91761.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:       BISCO INDUSTRIES, INC.           By:   /s/ Glen F. Ceiley    
Glen F. Ceiley, Pres./CEO/CFO/Secretary of Bisco     Industries, Inc.        
LENDER:       CITIZENS BUSINESS BANK           By:

/s/ Cassaundra Johnson

    Authorized Officer  



 









     





 

 



 



 